Citation Nr: 1343388	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  10-22 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for chronic sinusitis with allergic rhinitis, status post-operative endoscopic sinus surgery/septoplasty (claimed as a respiratory disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1980 to December 1980 and January 1986 to November 1992.  He had service in Southwest Asia from January 31, 1990 to May 18, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The July 2008 Rating Decision denied, inter alia, the Veteran's service connection claim for chronic sinusitis with allergic rhinitis (claimed as a respiratory disorder), status post-operative endoscopic sinus surgery/septoplasty.  The Veteran filed a timely Notice of Disagreement in December 2009.  The RO furnished the Veteran with a Statement of the Case in May 2010.  The Veteran perfected his appeal with a Form 9 in May 2010.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including a statement from the Veteran's representative from October 2013, are potentially relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  


FINDING OF FACT

Chronic sinusitis with allergic rhinitis (claimed as a respiratory disorder), was not shown in service or for many years thereafter, and the most probative evidence fails to link the Veteran's current respiratory disorder to service.



CONCLUSION OF LAW

Chronic sinusitis with allergic rhinitis (claimed as a respiratory disorder) was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this appeal, in a September 2008 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for service connection.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The September 2008 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The July 2008 Rating Decision reflects the initial adjudication of the claim after the issuance of this letter.  Hence, the September 2008 letter meets the VCAA's timing of notice requirement.
The Veteran was afforded a VA examination in October 2008 for his service connection claim.  The Board notes that the VA examiner correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  It is thus clear that the examiner had the information required to properly consider the Board's inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The resulting medical opinion is considered adequate for rating purposes as it is based on consideration of the Veteran's medical history and describes the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, private treatment records, VA treatment records, a report of VA examination, the Veteran's statements, and statements from the Veteran's family members.  

The Board recognizes that the Veteran's service treatment records are incomplete, and all efforts to obtain them have been unsuccessful.  Specifically, the RO found that the original service treatment records for the Veteran are unavailable to review for periods of July 1980 to December 1980 and from January 1986 to November 1992.  A formal finding of partial unavailability was issued in March 2010, and the Veteran was notified that his records were missing.  At that time, the Veteran was afforded an opportunity to submit alternative evidence in support of his claim in light of the fact that his service treatments records were found to be incomplete.  See March 2010 VA letter.  The Veteran submitted another statement in support of his claim, but no additional evidence was received.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Veteran contends that he is entitled to service connection for a respiratory disorder, to include chronic sinusitis with allergic rhinitis, on the basis that he developed the condition while in service.  Specifically, he alleges that he developed the disorder while serving abroad in Germany and Saudi Arabia.  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  28 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

The Board must also analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

With respect to the issue of current diagnosis, the first element of service connection, the Board notes that the Veteran's VA and private treatment records as well as the October 2008 VA examination report reflect that the Veteran currently has a diagnosis of chronic sinusitis with allergic rhinitis.  The Board thus finds the foregoing evidence sufficiently establishes a current disability.  

The second element of service connection requires evidence of an in-service event, injury or occurrence of the claimed disease or disorder.  Service treatment records are negative for any complaints, treatment, or diagnoses of any respiratory disorders.  Indeed, on the Veteran's April 1991 redeployment examination, the examiner found his sinuses to be normal.  The Veteran reported that he was in "good health" and denied any history of sinusitis; hay fever; ear, nose, or throat trouble; shortness of breath; asthma; and chronic cough.  The Board notes, however, that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Post service private and VA treatment records ranging from November 1999 to January 2010 indicate, in pertinent part, that the Veteran received intermittent treatment for sinusitis with allergic rhinitis.  However, none of the treatment records persuasively establish an in-service event or incurrence of a respiratory disorder.

Additionally, the Board notes that the Veteran has submitted a number of lay statements regarding his respiratory disorder.  First, during his October 2008 VA examination, the Veteran indicated that he began having symptoms while stationed in Germany and that they got worse when he went to Saudi Arabia.  He reported that the symptoms were more intense and more frequent every day.  He told the examiner that he was seen in sick call on Christmas in 1990, put on bed rest for the day, and he had continued to have problems after service.  He also asserted that the symptoms lasted year-round.  Then, in his December 2009 Notice of Disagreement, he indicated that he was still receiving treatment from the VA and taking two medications for his illness.  Finally, in May 2010, included with his substantive appeal, the Veteran described his symptoms further.  He indicated that he had suffered the "duration" of his time in Saudi Arabia because of the sand that was "constantly" in his nose and throat.  He also asserted that he was seen on sick call in December 1991 due to an inability to breath.

The Veteran's mother submitted a statement on his behalf in September 2008.  In it, she explained that the Veteran had not experienced any respiratory problems prior to entering active duty.  She stated that upon his return from Saudi Arabia, the Veteran had sinus problems, which had gotten worse over the years.  She indicated that he had visited the doctor weekly and had received injections to provide relief.  She reported that the Veteran's symptoms had improved after his surgery, but that he was still taking medication for his condition.  The Board also recognizes that the Veteran has asserted that his mother is a retired registered nurse.

The Veteran's wife also provided a statement regarding his condition in October 2008.  She indicated that she began to notice the Veteran's sinus and respiratory problems in February 1988.  She further reported that the symptoms worsened when he returned from Saudi Arabia.  She explained that the Veteran's condition resulted in many "doctor visits, sleepless nights, and missed days of work."  She stated that the Veteran was still taking medication to control his symptoms after the surgery. 

While he is not competent to diagnose a respiratory disorder, the Veteran is competent to describe his in-service recollections of his symptomatology as well as his current symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, to the extent that the Veteran has contended that he has experienced a respiratory disorder, including sinusitis with allergic rhinitis,  that had its onset in service, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such assertions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board has determined that the Veteran's statements regarding the service onset of his disorder to be not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  Specifically, the Board notes that the Veteran's in-service statements made regarding his health to be more probative than the history provided several years after service and in relation to his claim for monetary benefits.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, rely on the Veteran's history which was contemporaneous to service.  This history includes an affirmative denial of any respiratory conditions, including sinusitis.

As discussed above, there is no evidence from the service treatment records, private treatment records, or VA treatment records that the Veteran experienced symptoms indicative of a respiratory disorder until November 1999.  The Board notes that the Veteran explicitly denied any problems with his sinuses and respiratory system while in service.  The Board therefore finds that the Veteran's current statements that he has had a respiratory disorder which had its onset in service, made in connection with his pending claim for VA benefits, are inconsistent with the contemporaneous evidence.  Thus, the Veteran's lay assertions of the onset of his respiratory disorder are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.

In spite of the foregoing, the Board must determine whether the Veteran's current sinusitis with allergic rhinitis is due to his period of service, including his service in Saudi Arabia.  In this regard, the Board notes that the record contains a VA opinion concerning this question and the record also contains statements from the Veteran's wife and mother.  

In October 2008, a VA examiner opined that the Veteran's chronic sinusitis was not caused by or a result of his service, including service in Saudi Arabia.  In his rationale, the examiner reiterated that there was no evidence that the Veteran suffered from sinus problems during military service.  He additionally opined that, "[o]f course his sinus problems got worse when he returned from Saudi [Arabia].  He is once again in the land of mold, ragweed, mites, grass, and trees."  

The Board finds the October 2008 VA examiner's opinion to be highly probative to the question at hand.  Indeed, the examiner thoroughly examined the Veteran and considered all relevant factors, including: the Veteran's lay statements, the onset of the symptoms, and all applicable facts.  Finally, he provided an adequate rationale in determining that the Veteran's respiratory disorder was not caused or incurred in service.  In light of the support the examiner gave for his opinion, the Board finds that the opinion contains sufficient rationale and that it is probative in adjudicating the claim of service connection.  

The Board finds that the October 2008 medical opinion is more probative concerning the etiology of the Veteran's sinusitis with allergic rhinitis then the lay evidence of record (statements from the Veteran, his mother and his wife)

Turning to the lay evidence of record, while the Veteran is competent to report his symptoms, it is now well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise, such as the diagnosis or etiology of respiratory disorders, including sinusitis with allergic rhinitis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, respiratory symptoms can have many causes and require medical testing to diagnose and medical expertise to determine the etiology of those symptoms.  Thus, the Veteran is not competent to opine on the etiology of his current respiratory disorder and his opinion is afforded no probative value.

Additionally, the Board recognizes the Veteran's assertions that his mother is a retired registered nurse.  However, to the extent that his mother's October 2008 statement is presented as clinical evidence in her capacity as a medical professional, the probative value of her statement is outweighed by the factual picture presented by the Veteran's service treatment records showing that the Veteran denied having a sinusitis in service, and the October 2008 opinion of the VA examiner, who also found that the Veteran's sinus disorder was not linked to service.  The Board notes that a close examination of the Veteran's mother's statement for the most part only state that the Veteran did not have respiratory problems prior to service and that upon his return from Saudi Arabia that he had sinus problems.  This statement, in and of itself, does not support the Veteran's claim of service connection.  Likewise, the Veteran's wife's statement is also not supportive of the claim of service connection.  In her statement, she relates that the Veteran had a sinus/respiratory problem while in service in 1988.  The Board rejects a finding that the Veteran had a sinus/respiratory condition in service.  As previously stated, the Veteran's statements made contemporaneous to service denies having these types of problems.  In light of the foregoing, the lay statements of record lacks probative value in substantiating the claim of service connection for a respiratory disorder, to include sinusitis with allergic rhinitis.

For the foregoing reasons, the claim of entitlement to service connection for chronic sinusitis with allergic rhinitis (claimed as a respiratory disorder) must be denied.  The criteria to establish entitlement to service connection for the claimed disorder has not been established, either through medical or lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

Entitlement to service connection for chronic sinusitis with allergic rhinitis, status post-operative endoscopic sinus surgery/septoplasty (claimed as a respiratory disorder) is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


